     Case 4:14-cv-01122-MWB Document 340 Filed 07/29/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADMASSU REGASSA,                                No. 4:14-CV-01122

           Plaintiff,                           (Judge Brann)

      v.

UNITED STATES OF AMERICA,

           Defendant.

                                   ORDER

                                JULY 29, 2020

     AND NOW, in accordance with the accompanying Findings of Fact and

Conclusions of Law, IT IS HEREBY ORDERED that:

     1.    Final judgment is entered in favor of the United States of America and

           against Regassa as to Regassa’s remaining FTCA claim; and

     2.    The Clerk of Court is directed to CLOSE the case.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
